In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered September 7, 1988, which, upon granting the motion of the defendant Raymond Hoye for judgment during trial, made at the close of their evidence, for failure to make out a prima facie case, dismissed the complaint as against him.
Ordered that the judgment is affirmed, with costs.
On June 16, 1982, the plaintiff Razhel Ha-Sidi (hereinafter Razhel), a 13-year-old eighth-grade student at the Bellport Middle School in Suffolk, was injured while attempting to break up a fight between two classmates. The plaintiffs subsequently commenced this negligence action, including as defendants Raymond Hoye and Edward Clanton, the participants in the fight.
At the trial against the defendants Hoye and Clanton in November 1987, Razhel testified that during an English class on June 16, 1982, there was a verbal argument between Hoye and Clanton. At the end of class, the dispute between Clanton and Hoye escalated into a fight in the hallway outside of their English classroom. After observing the two combatants punching and exchanging blows to the upper body, Razhel and another boy, Steven Flynn, intervened and unsuccessfully attempted to pull Clanton and Hoye away from each other. After this failed attempt, Razhel returned inside the English classroom to ask his teacher to break up the fight, but after receiving no response, he returned to the hallway. At this point, although Clanton and Hoye were still punching and swinging at each other, they were "slowing down”. Razhel then intervened a second time, grabbing Hoye’s arms from behind and attempting to pull him away, while Flynn attempted to restrain Clanton in a similar manner. While attempting to pull Hoye backwards, Razhel lost his balance and fell, and Hoye fell on top of him, resulting in injuries to the plaintiff’s left knee and ankle. An essentially similar account of the fight by Hoye at an examination before trial was also offered by the plaintiffs as evidence.
Upon the conclusion of plaintiffs’ case, the defendant Hoye moved to dismiss the complaint, contending that the plaintiffs had failed to establish actionable negligence on his part. The plaintiffs opposed the motion, contending that a prima facie case had been established pursuant to the "danger invites *582rescue” doctrine. The trial court granted the defendant’s motion to dismiss, finding this doctrine inapplicable to the circumstances of this case. We agree.
The "danger invites rescue” doctrine was born of the principle that "the law has so high a regard for human life that it will not impute negligence to an effort to preserve it, unless made under such circumstances as to constitute rashness in the judgment of prudent persons” (Eckert v Long Is. R. R. Co., 43 NY 502, 506; Rodriguez v New York State Thruway Auth., 82 AD2d 853, 854). The doctrine was created to avoid a plaintiff being found contributorily negligent as a matter of law when he voluntarily placed himself in a perilous situation to prevent another person from suffering serious injury or death (see, Wagner v International Ry. Co., 232 NY 176, 180; Rodriguez v New York State Thruway Auth., supra). The doctrine was subsequently expanded to create a duty of care towards a potential rescuer where one party, by his culpable act, has placed another person in a position of imminent peril which invites a third person, the rescuing plaintiff, to come to his aid (Provenzo v Sam, 23 NY2d 256, 260; see also, Lafferty v Manhasset Med. Center Hosp., 79 AD2d 996). The doctrine also encompasses a situation where the culpable party has placed himself in a perilous situation which invites rescue (Provenzo v Sam, supra).
In the instant case, accepting the plaintiffs’ evidence as true and according it the benefit of every favorable inference which can reasonably be drawn therefrom (see, Hylick v Halweil, 112 AD2d 400; Dolitsky v Bay Isle Oil Co., 111 AD2d 366), we conclude that the doctrine is inapplicable to the circumstances herein. In the absence of any testimony from which it can be inferred either that Clanton or Hoye was actually at risk of serious injury, or that Razhel reasonably believed them to be at risk, we find that this altercation between two eighth-grade students did not rise to the level of a perilous situation which invited rescue. Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.